Citation Nr: 1528003	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-06 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity to include such symptoms as sleep impairment, flattened affect, depressed mood, mild memory loss, some social isolation, moderate social impairment and some occupational impairment; the Veteran's  GAF score is 62.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent for service-connected PTSD have been approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is appealing the initial disability rating assigned for PTSD.  The December 2012 rating decision granted the Veteran's claim of entitlement to service connection and therefore, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the December 2012 decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2014).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The January 2014 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code for rating mental disorders, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  Therefore, the Veteran was informed of what was needed not only to achieve the next-higher schedular ratings, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  

With respect to VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The claims file contains the Veteran's service treatment records, VA examination report dated in December 2010, and lay statements from the Veteran.  

The VA examination report reflects that the examiner reviewed the claims file, obtained an oral history from the Veteran of his mental health symptoms and evaluated the Veteran.  The examiner documented in detail the claimed and observed symptoms and the effect those symptoms have on his daily life and employment.  Accordingly, the VA examination is adequate for rating purposes.  

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  The Veteran indicated in the December 2010 VA examination that he is not receiving treatment for his PTSD.  The Veteran has not asserted that there are any outstanding treatment records with respect to his PTSD.  Furthermore, the Veteran and his attorney have not argued that his PTSD symptoms have changed or became worse since the last VA examination.  The Veteran and his attorney have consistently asserted that the VA improperly analyzed the evidence of record in assigning the current disability rating.

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.




II.  Criteria and Analysis 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2014).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (2014).  

The Veteran's service-connected PTSD is currently rated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  PTSD is rated pursuant to the General Rating Formula for Mental Disorders.  Id.  Under the General Rating Formula for Mental Disorders, a 50 percent rating is prescribed for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is prescribed for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is prescribed for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In determining whether the Veteran meets the criteria for a 70 percent rating, the Board must consider whether the Veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, or mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A score ranging from 61 to 70 reflections some mild symptoms (e.g., depressed mood or mild insomnia) or some difficulty in social, occupational or school functions, but generally functioning pretty well, has some meaningful interpersonal relationships.

The medical evidence of record consists of a VA examination report dated in December 2010.  Furthermore, additional evidence of the Veteran's PTSD symptoms includes lay statements by the Veteran and statements from the Veteran's attorney.  The Board finds that this evidence, the most pertinent of which is summarized below, shows that the Veteran's condition as a whole more closely approximates the criteria for a 50 percent disability rating for the entire appeal period.

The Board notes that the evidence of record reveals that the Veteran's PTSD symptoms result in occupational and social impairment with reduced reliability and productivity.  The Veteran had flattened affect, mild memory loss, impaired judgment, disturbances of motivation and mood and some difficulty establishing and maintaining effective work and social relationships.  The December 2010 VA examination that the Veteran's effect was flat.  He experiences mood swings from good to depressed, but it was not causing significant problems at the time of the examination.  He reported low motivation and energy.  The evidence suggests some impaired judgement and impulse control as he informed the examiner that he yelled at his supervisor after the supervisor was "saying things about him."  The examiner determined that the Veteran had mild impairment of remote, recent and immediate memory.  Lastly, the Veteran had irritability at work and engaged in social isolation with difficulty trusting others.  He was married to the same spouse for 35 years, he had worked at the same employer for over 30 years and he has one good friend.  The evidence suggests that his relationships have suffered due to his irritability.  Thus, the overall evidence reveals that the Veteran has difficulty establishing and maintaining work and social relationships.

The overall evidence of record reflects that the Veteran's symptoms do not meet the requirements for a 70 percent or 100 percent disability rating at any time during the appeal.  The evidence of record is negative for characteristics such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation, neglect of personal appearance and hygiene or difficulty in adapting to stressful circumstances (including work or a work like setting).  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Specifically, the VA examination evaluating the Veteran's PTSD noted that the Veteran's speech, thought process and thought content were unremarkable.  The Veteran was able to interpret proverbs appropriately.  His mood was described as pretty good.  He was oriented to person, time and place.  There was no evidence of delusions or hallucinations.  He did not demonstrate inappropriate behavior.  The Veteran denied homicidal or suicidal thoughts.  The Veteran's overall impulse control was good with no current episodes of violence.  With respect to the incident of the Veteran yelling at his supervisor, it does not appear to be unprovoked as the Veteran reported that the supervisor was "saying things about him."  He was adequate with personal hygiene and basic activities of daily living.  There was no evidence of significant memory impairment or obsessive-compulsive behavior.  

The evidence shows that the Veteran experiences depressed mood.  His depressed mood did not affect the Veteran's ability to function independently, appropriately and effectively.  It did not affect his performance at work or his ability to be employed.  He is also able to perform basic activities of daily living.  

The medical evidence reveals that the Veteran's symptoms result in some occupational impairment.  In this regard, the Veteran's irritability and intrusive thoughts contribute to outbursts and difficulty being around others.  This affects his work relationships.  However, the Veteran was able to maintain employment with the same employer for over 30 years and there was no evidence of any discipline with respect to his outbursts (to include yelling at his supervisor on one occasion) and irritability.  The examiner documented that the Veteran's PTSD symptoms did not impair his work performance.  Furthermore, the Veteran's attorney noted in a December 2013 statement that the Veteran is now retired due to unrelated medical conditions.  

With respect to social impairment, the Board finds that the evidence indicates his PTSD results in mild to moderate social impairment.  The Veteran has been married twice.  He has been married to his current wife for over 35 years.  He described their current relationship as "okay."  He had one child with his current wife, who passed away at the age of 29 and he has no grandchildren.  The Veteran has siblings in Michigan, Texas, Kentucky and Indiana and he informed the examiner that they stay in contact.  He reported having one good friend with whom he worked.   He noted that they go out to eat and watch television.  Based on the foregoing, the Veteran's symptoms do not result in the Veteran's inability to establish and maintain effective relationships or difficulty with family relations.  

The VA examination shows that the Veteran's GAF score was 62.  This GAF score reveals mild symptoms or some difficulty in social or occupational functions, but generally functioning pretty well and has some meaningful interpersonal relationships.  The Board recognizes that while a GAF score may be indicative of a certain level of occupational impairment, it is only one factor in determining the Veteran's degree of disability.  See Bowling v. Principi, 15 Vet. App. 1, 14 (2001).  In this case, the GAF score is consistent with the Veteran's overall disability picture including symptoms reported at the VA examination and discussed in the lay evidence of record.  The GAF score reflects that the Veteran's disability picture more closely approximates a 50 percent disability rating throughout the appeal period as the evidence shows that the Veteran has difficulty in establishing and maintaining effective work and social relationships.  

In light of the foregoing, the Veteran's symptoms do not more closely approximate deficiencies in most areas, such as work, family relations, judgment, thinking or mood due to PTSD or total occupational and social impairment.  Based on the evidence and analysis discussed above, the criteria for a 70 percent rating or higher have not been met or approximated.

The Board has considered whether staged ratings are appropriate.  The evidence of record shows that the Veteran's PTSD symptoms have not fluctuated materially during the course of this appeal as to warrant a disability rating in excess of 50 percent.  As such, a staged rating is not warranted.  

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for a mental disorder shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The evidence of record shows that the Veteran's PTSD symptoms have not caused marked interference with employment that has not already been considered in the Veteran's current disability rating.  Furthermore, the medical record does not show that his PTSD has necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  


ORDER

Entitlement to an initial disability rating of 50 percent for service-connected PTSD is granted.





____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

=Department of Veterans Affairs


